78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert Neil JOOS, Jr., Appellant,v.Joe SCHOEBERAL;  Tim Perigo;  Greg Stuemel;  Ray J. Gordon;Don Schlessman;  Bob Harper;  Steve Dorsey;  Miles Parks;Mike Rogers;  Unknown Agents of the McDonald CountySheriff's Dept.;  Federal Bureau of Investigation;  BAIF;Charles E. Hall;  John Does, 1-100;  J. Dan Conklin;McDonald County Phone Co., Appellees.
No. 95-2134.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 15, 1996.Filed March 4, 1996.

Before BEAM, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert Neil Joos, Jr. instituted this 42 U.S.C. § 1983 action against numerous defendants, asserting a myriad of conclusory claims.   Upon initial review of the complaint, the district court1 advised Joos that his assertions were insufficient to give defendants fair notice of the nature of his claims and the grounds upon which they rested, and ordered Joos to cure this deficiency in an amended complaint, warning him that his action would be dismissed if he did not comply.   Joos then filed a thirty-eight page amended complaint in which he rambled on about a multitude of alleged violations, some dating back sixteen years, and about a host of defendants, most of whom were unidentified.   The district court held that the amended complaint failed to conform to the requirements set out in the court's earlier order, and dismissed the action without prejudice pursuant to Fed.R.Civ.P. 41(b).   Joos appeals.


2
Complaints seeking damages against government officials must be pleaded with sufficient specificity to put defendants on notice of the nature of the claims.  Edgington v. Missouri Dep't of Corrections, 52 F.3d 777, 779 (8th Cir.1995).   We believe the district court properly exercised its discretion in dismissing Joos's amended complaint, as the prolixity of the pleading made it difficult to discern the substance of Joos's claims.   See id. at 779-80 (standard of review;  dismissal without prejudice mitigates against abuse-of-discretion finding);  cf.   Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir.1988) (finding no abuse of discretion in dismissal of amended complaint that was unreasonably verbose and confusing), cert. denied, 488 U.S. 1013 (1989).


3
We deny Joos's "Notice of Additional Defendants & Motion for Orders to Secure [his] Rights."


4
Accordingly, we affirm.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri